Citation Nr: 1504867	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right ankle disability.  

3.  Entitlement to an increased (compensable) rating for urticaria.  

4.  Entitlement to an initial rating higher than 10 percent for a low back disability.  

5.  Entitlement to an initial rating higher than 10 percent for benign positional vertigo.  

6.  Entitlement to an initial higher (compensable) rating for migraine headaches.  

7.  Entitlement to an initial higher (compensable) rating for residuals of a traumatic brain injury.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

9.  Entitlement to an effective date earlier than June 27, 2005, for service connection for a low back disability, including based on clear and unmistakable error (CUE).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issues have been recharacterized to comport with the evidence of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board observes that at the October 2014 Board hearing, the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA).  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claims, an attempt should be made to obtain those records.  

Additionally, the Board notes that the Veteran was last issued a supplemental statement of the case (SSOC) that addressed the issues of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure; entitlement to an increased (compensable) rating for urticaria; entitlement to an initial higher rating for a low back disability; and entitlement to an initial higher (compensable) rating for migraine headaches in April 2010.  The Veteran was also last issued an SSOC that addressed the issues of entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right ankle disability; entitlement to an initial rating higher than 10 percent for benign positional vertigo; and entitlement to an effective date earlier than June 27, 2005, for service connection for a low back disability, including based on CUE, in April 2010.  

The Board observes that subsequent to the issuance of the respective April 2010 SSOCs (noted above), additional medical evidence, to specifically include VA treatment records and VA examination reports (which addressed his claims for higher ratings), as well as lay statements referring to the Veteran's possible Agent Orange exposure, were all associated with the record prior to the transfer of the Veteran's claims file to the Board.  However, the Veteran has not been issued a supplemental statement of the case (SSOC) as to the additional evidence.  Because this new and relevant information was not addressed in an SSOC, the Board finds that it has no alternative but to remand these issues so that the Veteran and his representative can be furnished with an SSOC and be given an appropriate period in which to respond.  38 C.F.R. §§ 19.31, 19.37(a) (2014); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

As to the Veteran's claim for service connection for a left shoulder disability, to include as secondary to service-connected residuals of a right ankle disability, the Board notes that the Veteran essentially contends that his right ankle buckled and caused him to fall and injured his left shoulder.  

The Veteran's service treatment records do not show treatment for a left shoulder disability.  Such records do show treatment for right ankle, as well as right fibula, problems.  Post-service treatment records show treatment for left shoulder problems.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left shoulder disability, to include as secondary to a right ankle disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was last afforded a VA examination, as to his service-connected urticaria, in January 2012.  Since that time, at the October 2014 Board hearing, the Veteran testified that he was taking Benadryl and using creams for his urticaria.  He also stated that he would have spots all over him and that he had scarring from his urticaria.  

Additionally, as to his service-connected low back disability, the Veteran was last afforded a VA examination in January 2012.  At the October 2014 Board hearing, the Veteran specifically reported that his low back disability was getting worse.  

Further, the Board notes that the Veteran was last afforded VA examinations as to his service-connected benign position vertigo and migraine headaches in February 2012.  At the October 2014 Board hearing, the Veteran essentially indicated that such conditions had worsened.  For example, he stated that his benign positional vertigo would cause him to walk into walls and to have to hold onto family members for support.  He also stated that he suffered from daily symptoms of dizziness, vertigo, and lightheadedness.  He further indicated that he suffered from headaches almost every day.  The Veteran indicated that sometimes his headaches were horrific.  

The Board notes that the Veteran has not been afforded VA examinations, as to his service-connected urticaria, low back disability, benign positional vertigo, and migraine headaches in approximately three years.  Additionally, the record raises a question as to the current severity of those service-connected disorders.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a TDIU, in light of the remand of his claims for higher ratings, the issue of entitlement to a TDIU must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion given the inadequacies of the current opinions of record.  Accordingly, the Board finds that a VA examination with medical opinion addressing whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation is warranted.  See 38 C.F.R. § 3.159 (2013).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board notes that an August 2009 RO decision granted service connection and a noncompensable rating for residuals of a traumatic brain injury, effective October 23, 2008.  In a September 2009 VA Form 9, the Veteran appeared to express disagreement with the rating assigned for his service-connected residuals of a traumatic brain injury.  

Additionally, a July 2012 RO decision denied an increase in a noncompensable rating for residuals of a traumatic brain injury.  In October 2012, the Veteran again expressed his disagreement with the assigned rating.  In a March 2013 statement, the RO notified the Veteran that his notice of disagreement was invalid because the issue of a higher rating for residuals of a traumatic brain injury was already on appeal.  However, the Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an initial higher (compensable) rating for residuals of a traumatic brain injury.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his claimed disabilities since November 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Request from the SSA complete copies of any medical and legal records related to any disability claim asserted by the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

3.  Schedule the Veteran for a VA examination to determine the likely etiology of his claimed left shoulder disability, to include as secondary to his service-connected right ankle disability.  The entire claims file must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left shoulder disabilities are related to and/or had their onset during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected right ankle disability caused or aggravated any diagnosed left shoulder disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  

If aggravation of any diagnosed left shoulder disabilities by the Veteran's service-connected right ankle disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left shoulder disabilities prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claims file must be reviewed by the examiner.  

The examiner must identify all back orthopedic and neurologic pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected urticaria.  The entire claims file must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected benign positional vertigo.  The entire claims file must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected benign positional vertigo must be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected migraine headaches.  The entire claims file must be reviewed by the examiner.  All signs and symptoms of the service-connected migraine headaches must be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities preclude obtaining and maintaining substantially gainful employment.  The entire claims file must be reviewed by the examiner.  

The examiner must describe the current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  The examination report must include a complete rationale for all opinions expressed.  

9.  Issue the Veteran a statement of the case as to the issue of entitlement to an initial higher (compensable) rating for residuals of a traumatic brain injury, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

10.  Finally, readjudicate the issues on appeal.  If the any of the benefits sought remain denied, issue an SSOC, which takes into account all evidence submitted since the last SSOCs, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




